Citation Nr: 0001221	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  96-20 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for asthma, currently 
rated as 60 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel




INTRODUCTION

The veteran retired from service in December 1971, after 
having served on active duty for a period in excess of 23 
years.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The appeal was last before the Board in February 1998, 
at which time it was remanded for further development.  
Following completion of the requested development, the RO, in 
a Supplemental Statement of the Case mailed to the veteran in 
April 1999, continued to deny the benefit sought on appeal.

Thereafter, the appeal was returned to the Board.


REMAND

Service connection is in effect for bronchial asthma, 
bronchitis, for which the RO has assigned a 60 percent rating 
under the provisions of 38 C.F.R. § Part 4, Diagnostic Code 
6602 (as promulgated prior to September 5, 1996, and 
thereafter).  

Pursuant to the provisions of Diagnostic Code 6602, as 
presently promulgated, a 60 percent rating is warranted for 
bronchial asthma manifested by FEV-1 of 40- to 55-percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent rating is warranted for bronchial asthma 
manifested by FEV-1 less than 40-percent predicted, or; FEV-
1/FVC less than 40 percent, or; more than one attack per week 
with episodes of respiratory failure, or; requires daily use 
of systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications. 

Pursuant to the Board's above-cited February 1998 remand, the 
veteran was afforded pertinent examination by VA in February 
1999.  In the course of such examination, the veteran related 
that he took medications in response to his asthma, to 
include "Azmacort", in what was described as being 
"appropriate doses".  In an Informal Hearing Presentation 
dated in September 1999, the veteran's representative 
objected to the sufficiency of the February 1999 VA 
examination, noting that the VA "examiner failed to provide 
the dosage amounts of the Azmacort...."  The Board observes 
that such information is crucial inasmuch as a necessity to 
take such corticosteroidal medication on a "daily" basis, if 
shown, may present a disability picture representative of 
impairment warranting a 100 percent rating under the current 
promulgation of Diagnostic Code 6602.  Therefore, the Board 
is of the view that another examination by VA, as specified 
in greater detail below, must be performed before further 
appellate action ensues.  Further development to facilitate 
the accomplishment of the same is, consequently, specified 
below.

Accordingly, the case is REMANDED for the following:  

1.  The RO should arrange for the veteran 
to undergo VA examination by a specialist 
in respiratory diseases to determine the 
current severity of his service-connected 
respiratory impairment. The performance 
of pulmonary function testing is 
essential, and any other diagnostic 
studies deemed necessary by the examiner 
should also be accomplished.  In 
addition, with respect to any 
corticosteroid or immuno-suppressive 
medication(s) the veteran may be taking, 
the examiner should comment on whether 
the daily use of the same is clinically 
required.  The claims folder must be made 
available to the examiner for review 
prior to the examination.  

2.  The RO should then review the report 
pertaining to the VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
the examination is in compliance with the 
Board's examination instructions.  

3.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issue on appeal.  

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case.  The 
veteran should also be provided 
appropriate notice of the requirements to 
perfect an appeal with respect to any 
issue(s) addressed therein which does not 
appear on the title page of this 
decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




